Detailed Action
          Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are presented for examination.
Claims 1-11 are rejected.
This Action is Non-Final.
                                         Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 and 12/28/2021, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                          Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIYAMA et al. (US Patent Application Pub. No: 20140012402 A1) in view of SUTO (US Patent Application Pub. No: 20160179392 A1).
As per claim 1,NISHIYAMA teaches a programmable logic controller to perform execution of a program in each set period and repeat the execution of the program [paragraph 0033, The system program for the PLC includes a scheduler program controlling execution of the first control program and a program setting a period of the control cycle.], the programmable logic controller comprising:
         a device storage to store a device value that is an input value and an output value of the program [paragraph 0033, …, the memory means, and a communication circuit transmitting output data and receiving input data; …, and by repeating execution of a first control program which is stored in the memory means and generates the output data using the input data.];
a saved data storage to store the device value stored in the device storage in a previous period [paragraph 0021,… Preferably, the memory means is further used to store a second control program whose execution cycle period is set to an integer multiple of a control cycle period, the integer being at least 2.];
a command processor to, upon receiving, from an external device, a read request to read the device value [paragraphs 0017; 0033, The CPU unit of the PLC includes the microprocessor, the memory means, and a communication circuit transmitting output data and receiving input data; and controls a control target by repeating, for each control cycle, transmission of the output data and reception of the input data with the communication circuit, and by repeating execution of a first control 
read, in a case in which a reading target preset for a device designated in the read request is the device storage, the device value stored in the device storage after execution of the program in a current period is completed [paragraphs 0033;0035, The scheduler program includes a command causing the microprocessor to start execution of the first control program after the communication circuit transmits the output data and receives the input data, in a control cycle following a control cycle in which the first control program has ended execution; and a command causing the microprocessor to execute an unexecuted portion of the first control program in a control cycle following a control cycle in which the first control program has not ended execution.]; and 
 a transmitter to transmit, to the external device, the device value read by the command processor [paragraphs 0033;0035, The scheduler program includes a command causing the microprocessor to start execution of the first control program after the communication circuit transmits the output data and receives the input data, in a control cycle following a control cycle in which the first control program has ended execution; and a command causing the microprocessor to execute an unexecuted portion of the first control program in a control cycle following a control cycle in which the first control program has not ended execution.].  
        NISHIYAMA does not explicitly disclose immediately read, in a case in which the reading target preset for a device designated device is the saved data storage, the device value stored in the saved data storage.
SUTO discloses immediately read, in a case in which the reading target preset for a device designated device is the saved data storage, the device value stored in the saved data storage [paragraph 0005;0031, The memory controller is connected to the non-volatile memory, and includes an access information writing unit that stores the access information into the access information storing area on an occurrence of the access. The access information includes: an access type including at least writing of data, reading of the data, erasing of the data, and initialization of the memory controller; an address of the data in the user data area; and a size of the data. The access information writing unit stores the access information in the access information storing area so that an order of a process executed by the memory controller according to the access can be obtained.].
        It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include SUTO‘s apparatus with a memory controller  that is provided with an access information write-in unit  storing the access information in a storing region when connecting to a non-volatile memory and when access exists into NISHIYAMA’s communication circuit performing transmission of output data and reception of input data also, a storage part stores a control program  and a scheduler program into for the benefit of the non-volatile memory apparatus that effectively grasps access status to non-volatile memory correctly is achieved efficiently (SUTO, [0005]-[0008]) to obtain the invention as specified in claim 1.

As per claim 2, NISHIYAMA and SUTO teach all the limitations of claim 1 above, where NISHIYAMA and SUTO teach, the programmable logic controller [NISHIYAMA ,paragraphs 0017; 0033, The CPU unit of the PLC includes the microprocessor, the memory means, and a communication circuit transmitting output data and receiving input data;…], further comprising: a writing controller to write, to the saved data storage, the device value stored in the device storage [SUTO, paragraph 0005;0031, The memory controller is connected to the non-volatile memory, and includes an access information writing unit that stores the access information into the access information storing area on an occurrence of the access. The access information includes: an access type including at least writing of data, reading of the data, erasing of the data, and initialization of the memory controller; an address of the data in the user data area; and a size of the data. The access information writing unit stores the access information in the access information storing area so that an order of a process executed by the memory controller according to the access can be obtained.].  

         As per claim 3, NISHIYAMA and SUTO teach all the limitations of claim 2 above, where NISHIYAMA and SUTO teach, the programmable logic controller, wherein when execution of the program in the previous period is completed [NISHIYAMA ,paragraphs 0033;0035, The scheduler program includes a command causing the microprocessor to start execution of the first control program after the communication circuit transmits the output data and receives the input data, in a control cycle following a control cycle in which the first control program has ended execution;…], the writing controller writes, to the saved data storage, the determined SUTO, paragraph 0005;0031, The access information writing unit stores the access information in the access information storing area so that an order of a process executed by the memory controller according to the access can be obtained.].  

         As per claim 4, NISHIYAMA and SUTO teach all the limitations of claim 3 above, where NISHIYAMA and SUTO teach, the programmable logic controller, wherein when the programmable logic controller executes a last command of the program, execution of the program in the current period is completed [NISHIYAMA ,paragraphs 0033;0035, The scheduler program includes a command causing the microprocessor to start execution of the first control program after the communication circuit transmits the output data and receives the input data, in a control cycle following a control cycle in which the first control program has ended execution;…], and the determined device value that is stored in the device storage when the execution of the program in the previous period is completed is the device value that is stored in the device storagSUTO, paragraph 0005;0031, The access information writing unit stores the access information in the access information storing area so that an order of a process executed by the memory controller according to the access can be obtained.].  

        As per claim 5, NISHIYAMA and SUTO teach all the limitations of claim 1 above, where NISHIYAMA and SUTO teach, the programmable logic controller, wherein the NISHIYAMA ,paragraph 0033;0035, …, the memory means, and a communication circuit transmitting output data and receiving input data; …, and by repeating execution of a first control program which is stored in the memory means and generates the output data using the input data.], and the command processing determines, as the reading target, the storagSUTO, paragraph 0005;0031,The access information includes: an access type including at least writing of data, reading of the data, erasing of the data, and initialization of the memory controller; an address of the data in the user data area; and a size of the data. The access information writing unit stores the access information in the access information storing area so that an order of a process executed by the memory controller according to the access can be obtained.].    
        As per claim 6, NISHIYAMA and SUTO teach all the limitations of claim 1 above, where NISHIYAMA teaches, the programmable logic controller, further comprising: a setting information storage to designate, as the reading target preset for the device value, the device storage or the saved data storage, wherein for the device value designated by the read request, the command processor determines, as the reading target, a storage designated by the setting information storage [NISHIYAMA, paragraphs 0024, Preferably, the memory means is further used to store setting information setting a count limit for the number of control cycles in which the first control program continues one execution, and an abnormal processing program executed when one execution of the first control program does not end within the limited number of control cycles.].  
NISHIYAMA and SUTO teach all the limitations of claim 6 above, where SUTO teaches, the programmable logic controller, wherein the setting information storagSUTO, paragraph 0103, In one case, data are written in a certain address range A of 4 KB plural times, and then data are written in another address range B of 4 KB plural times (referred to as Case 1).  In the other case, data are written in address range A and address range B alternately (referred to as Case 2).].

       As per claim 8, NISHIYAMA and SUTO teach all the limitations of claim 1 above, where NISHIYAMA teaches, the programmable logic controller, wherein the saved data storage comprises a non-volatile memory [NISHIYAMA ,paragraph 0033;0035, …, the memory means, and a communication circuit transmitting output data and receiving input data; …, and by repeating execution of a first control program which is stored in the memory means and generates the output data using the input data.].  

         As per claim 9, claim 9 is rejected in accordance to the same rational and reasoning as the above claim 1, wherein claim 9 is the device claim for the apparatus of claim 1.

         As per claim 10, claim 10 is rejected in accordance to the same rational and reasoning as the above claim 1, wherein claim 10 is the method claim for the apparatus of claim 1.



                                  Conclusion 
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
         KOBAYASHI et al. (US Patent Application Pub. No: 20120239201 A1) teaches an execution start of the other control program for controlling movement of motor is carried out to microprocessor, after completion of execution of one control program. KOBAYASHI discloses an unexecuted control program is executed in other control cycle, if the control program is not completed by the time of one control cycle. 

       Weiss et al. (US Patent Application Pub. No: 20180071515 A1) teaches the generator has control circuitry configured to apply a first ramp scale factor to the amplitude parameter of each portion of each pulse if a first ramp feature is enable. Weiss disclose a second ramp scale factor is applied to the amplitude parameter of each portion of each pulse if a second ramp feature is enabled.  Weiss suggests the second ramp scale factor increases or decreases sequentially at each of one or more 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GETENTE A YIMER/Primary Examiner, Art Unit 2181